        Case 8-18-08165-ast            Doc 3       Filed 12/07/18        Entered 12/07/18 14:21:30




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:
                                                                        Chapter 7
         ALL WOOD FURNITURE                                             Case No.: 18-75413-ast
         DISCOUNT CENTER, INC.,

                                    Debtor.
--------------------------------------------------------------x
ALAN B. MENDELSOHN, Trustee of the Estate of
ALL WOOD FURNITURE DISCOUNT CENTER, INC.,

                                    Plaintiff,
                                                                        Adv. Pro. No.:18-8165-ast
         -against-

SETERUS, INC.,
                                    Defendant.
---------------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF SUFFOLK                   )

         EVERLYN MEADE-BRAMBLE, being duly sworn, deposes and says:

         Deponent is not a party to this action, is over 18 years of age and resides at Bronx, New York;

         On the 7th day of December, 2018 deponent served the SUMMONS IN AN ADVERSARY
PROCEEDING and COMPLAINT, upon the attorneys/parties listed on the annexed list at the
addresses listed, said addresses designated for that purpose, by depositing a true copy of same
enclosed in a postpaid, properly addressed wrapper in an official depository under the exclusive care
and custody of the United States Postal Service within the State of New York by First Class Mail
and Certified Mail Return Receipt:

See attached list

                                                                  s/Everlyn Meade-Bramble
                                                                  Everlyn Meade-Bramble

Sworn to before me this
7th day of December, 2018
      Case 8-18-08165-ast    Doc 3     Filed 12/07/18   Entered 12/07/18 14:21:30




s/Avrum J. Rosen
AVRUM J. ROSEN
Notary Public, State of New York
No. 02RO4872542
Qualified in Suffolk County
Commission Expires September 8, 2022
      Case 8-18-08165-ast      Doc 3   Filed 12/07/18   Entered 12/07/18 14:21:30




Via Certified Mail Return Receipt:             Via First Class Mail:

Seterus, Inc.                                  Richard S Feinsilver, Esq.
Attn: Jay Hamilton Memmot                      Attorneys for All Wood Furniture Discount
Chief Executive Officer                        Center, Inc.
14523 SW Millikan Way, Suite 200               One Old Country Road, Suite 125
Beaverton OR 97005-2352                        Carle Place, NY 11514-1845

Seterus, Inc.                                  Office of the United States Trustee
Attn: Officer/Owner/Agent/Manager              Long Island Federal Courthouse
3039 Cornwallis Road                           560 Federal Plaza, Room 560
Bldg 203 Suite AA145                           Central Islip, NY 11722-4456
Research Triangle Park NC 27709

Seterus, Inc
Attn: Officer/Owner/Agent/Manager
CT Corporation Systems
111 Eighth Avenue
New York NY 10011-5213
